Citation Nr: 1241494	
Decision Date: 12/05/12    Archive Date: 12/12/12

DOCKET NO.  10-31 657A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.	Entitlement to service connection for hypertension, to include as secondary to service-connected diabetes.

2.	Entitlement to service connection for erectile dysfunction, to include as secondary to service-connected diabetes.

3.	Entitlement to service connection for atrial fibrillation, to include as secondary to service-connected diabetes.

4.	Entitlement to service connection for supraventricular tachycardia (SVT), to include as secondary to service-connected diabetes.


REPRESENTATION

Appellant represented by:	James Fausone, Attorney at Law


ATTORNEY FOR THE BOARD

H. Bunker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1965 to July 1968.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

In order to establish service connection for a claimed disability, the facts must demonstrate that a disease or injury resulting in current disability was incurred in active military service or, if pre-existing active service, was aggravated therein.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2012).  Service connection may be granted for any disease diagnosed after discharge when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2012).  In addition, certain chronic diseases, including arthritis, may be presumed to have been incurred or aggravated during service if they become disabling to a compensable degree within one year of separation from active duty.  38 U.S.C.A. §§ 1101, 1112 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2012).

In addition to the applicable legal criteria cited above, service connection is warranted for a disability which is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2012).  Any additional impairment of earning capacity resulting from an already service-connected condition, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected condition, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  Id.

A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

Prior to receipt of the Veteran's  August 2007 claim, and effective October 10, 2006, 38 C.F.R. § 3.310 was amended in order to implement the holding in Allen v. Brown, 7 Vet. App. 439 (1995), regarding secondary service connection on the basis of the aggravation of a nonservice-connected disorder by a service-connected disability.  See 71 Fed. Reg. 52744 (2006).  The amended 38 C.F.R. § 3.310(b) institutes additional evidentiary requirements and hurdles that must be satisfied before aggravation may be conceded and service connection granted.

In this regard, the recent amendment to 38 C.F.R. § 3.310 provides, in pertinent part, that VA will not concede that a nonservice-connected disease or injury was aggravated by a service-connected disease or injury unless the baseline level of severity of the nonservice-connected disease or injury is established by medical evidence created before the onset of aggravation or by the earliest medical evidence created at any time between the onset of aggravation and the receipt of medical evidence establishing the current level of severity of the nonservice-connected disease or injury.  The rating activity will determine the baseline and current levels of severity under the Schedule for Rating Disabilities (38 CFR part 4) and determine the extent of aggravation by deducting the baseline level of severity, as well as any increase in severity due to the natural progress of the disease, from the current level.  38 C.F.R. § 3.310(b) (2012).

The Veteran contends that he suffers from hypertension, erectile dysfunction, atrial fibrillation, and SVT as a result of his service-connected diabetes.  The Board observes that the Veteran was afforded a VA examination in October 2008 for these conditions.  An addendum opinion was offered in May 2010.  

The October 2008 VA examiner stated that the Veteran's hypertension, erectile dysfunction, and atrial fibrillation were not caused or aggravated by his service-connected diabetes because these conditions arose prior to the diagnosis of diabetes.  He provided no further explanation as to whether the Veteran's diabetes may have aggravated any of these conditions.  In the May 2010 addendum opinion he stated that the Veteran was not currently suffering from SVT.  It is unclear, however, as to whether the Veteran was diagnosed as having SVT during the pendency of the appeal.  See e.g., August 2007 VA treatment record; McLain v. Nicholson, 21 Vet. App. 319, 321 (2007).

The United States Court of Appeals for Veterans Claims (Court) has held that once VA undertakes a duty to provide a medical examination, due process requires VA to notify the claimant prior to the adjudication of the claim of any inability to obtain evidence sought (including a VA examination with medical opinion).  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); see also Daves v. Nicholson, 21 Vet. App. 46, 51 (2007), citing Green v. Derwinski, 1 Vet. App. 121, 123-124 (1991); Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence... is essential for a proper appellate decision").  As the examiner did not offer an adequate opinion as to secondary causes, the Board finds that the claims should be remanded for a new examination.

The Board observes that in the October 2008 VA examination report the examiner noted that the Veteran was diagnosed with having atrial fibrillation in September 2004.  In an October 2004 VA treatment record the Veteran was also noted to suffer from proximal atrial fibrillation and atrial flutter and he was put on medications.  Unfortunately, these VA treatment records are not in the claims file.  The earliest VA treatment records in the claims file are from August 2007.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board has identified possible outstanding VA records pertinent to the Veteran's current claim on appeal, VA must undertake efforts to acquire such documents; a reasonable effort should be made to obtain such records.  See 38 U.S.C.A. § 5103A(b).  

Accordingly, the case is REMANDED for the following action:

1.	Obtain all of the Veteran's outstanding VA treatment records, to include September or October 2004 treatment records.  All information which is not duplicative of evidence already received should be associated with the claims file.  If the Agency of Original Jurisdiction (AOJ) is unable to obtain any of the relevant records sought, it shall notify the Veteran that it has been unable to obtain such records by identifying the specific records not obtained, explaining the efforts used to obtain those records, and describing any further action to be taken with respect to the claim.  38 U.S.C. § 5103A(b)(2).

2.	After completing the above, schedule the Veteran for a VA examination in order to determine the nature and etiology of his claimed hypertension, erectile dysfunction, and heart disorders.  The claims folder and a copy of this REMAND must be made available to the examiner who should indicate on the examination report that (s)he has reviewed the folder in conjunction with the examination.  The examiner should offer the following opinion:

 Whether it is at least as likely as not that any hypertension, erectile dysfunction, atrial fibrillation, and SVT are permanently worsened (aggravated) by his service-connected diabetes.  If it is determined that any of the disabilities at issue was aggravated or worsened by diabetes, to the extent that is possible, the examiner should indicate the approximate degree of disability or baseline before the onset of the aggravation.

It would be helpful if the examiner would use the following language, as may be appropriate: "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is less than 50% likelihood). The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  Note: The term "aggravated" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

The supporting rationale for all opinions expressed must be provided.  If the examiner is unable to provide any opinion as requested, the examiner should fully explain the reason why such opinion could not be rendered.  The Veteran is notified that it is his responsibility to report for any examination scheduled, and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claims.  See 38 C.F.R. §§ 3.158, 3.655 (2012).  

3.	After completing the above, and any other development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
K. PARAKKAL 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


